Citation Nr: 1721964	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for pulmonary hypertension.



REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance



WITNESSES AT HEARING ON APPEAL

Veteran, F.D. (Veteran's wife)

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at travel Board hearing.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a skin disability has been raised by the record during the February 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the February 2017 Board hearing, the Veteran testified that his COPD and pulmonary hypertension resulted from his exposure to herbicides and other hazardous chemicals during service.  The Veteran testified that during his service at McGuire Air Force Base, he was exposed to Agent Orange which had spilled from a ruptured tank.  The Veteran also testified that he was exposed to other hazardous chemicals found at Joint Base McGuire-Dix.  In support of his contentions, the Veteran submitted articles which note the presence of hazardous materials and chemicals found at McGuire Air Force Base. 

During the hearing, the Veteran alleged exposure to asbestos while working as a wheeled vehicle mechanic servicing asbestos brake linings.  It is recognized that the servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  See M21-1, Part IV.ii.2.C.2.d.  The Veteran's Department of Defense Form 214 confirms that he served as a wheel vehicle mechanic.

The record reveals that the Veteran has not yet received a VA examination assessing the etiology of his disabilities.  Thus, a remand is necessary to afford the Veteran a VA examination to properly assess his disabilities and obtain an opinion that determines whether there is any relationship to service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all VA and private medical records that have not yet been associated with the file.

2.  Obtain the Veteran's military personnel records, and attempt to verify the following:

* the Veteran's account of exposure to herbicides during service, specifically, the spill of Agent Orange from a ruptured tank at McGuire Air Force Base on October 20, 1970 as a result of an aircraft crash by a Lockheed L-100-20, Registration Number N9248R, flown by Saturn Airways (see Flight Safety Foundation document received April 7, 2017). 

All efforts to obtain these records should be noted, and if such information is unavailable, an explanation should be provided for why this is so.

3.  Forward the claims folder to an examiner to conduct an examination of the Veteran and to obtain medical opinions to determine the etiology of the Veteran's COPD and pulmonary hypertension disabilities. 

After reviewing the claims folder, the examiner is asked to opine on the following questions: 

  a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current COPD disability had its onset in service or is related to his service, to include exposure to asbestos, polychlorinated biphenyls, pesticides, metals, contaminants, and any other hazardous materials.

If it is determined that the Veteran was exposed to herbicides, the examiner should then determine whether it is at least as likely as not that the Veteran's current COPD disability is due to such additional exposure.  

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a current pulmonary hypertension disability, and if so, is it at least as likely as not that such a disability had its onset in service or is related to his service, to include exposure to asbestos, polychlorinated biphenyls, pesticides, metals, contaminants, and any other hazardous materials.  

If it is determined that the Veteran was exposed to herbicides, the examiner should then determine whether it is at least as likely as not that the Veteran's current pulmonary hypertension disability is due to such additional exposure.  

In rendering these opinions, the examiner should consider the following:

* a Report of Medical Examination from service where the Veteran reported coughing up blood;
* a January 1970 Report of Medical History where the Veteran reported having shortness of breath and pain and pressure in his chest;
* the Veteran's service duties as a wheeled vehicle mechanic servicing asbestos-lined brake pads;
* the February 2017 testimony of the Veteran and his spouse regarding recurrent respiratory symptoms since service; and
* the EPA Superfund report regarding contaminants at McGuire Air Force Base (identified a Private Medical Records received on April 7, 2017).

The examiner is requested to address whether there is any medical reason to accept or reject the Veteran's contention that his recurrent episodes of coughing up blood which began in service represented the onset of his COPD and/or pulmonary hypertension, as reflected in the February 2017 hearing transcript.  

The examiner is asked to include an explanation of rationale for all opinions offered, with citation to supporting factual data, as indicated.  

5.  Following the development directed above, readjudicate the Veteran's claims.  If the claims remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

